                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                       CIVIL ACTION NO. 3:18-CV-411-RJC-DCK

 DESHANE A. MCCASKEY,                                  )
                                                       )
                 Plaintiff,                            )
                                                       )
     v.                                                )          ORDER
                                                       )
 UNITED STATES POSTAL SERVICE,                         )
                                                       )
                 Defendants.                           )
                                                       )

          THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion For A Stay Of

Case In Light Of Lapse Of Appropriations” (Document No. 10) filed January 3, 2019. This motion

has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate.     Having carefully considered the motion, the record, and

applicable authority, the undersigned will grant the motion.

          IT IS, THEREFORE, ORDERED that Defendant’s “Motion For A Stay Of Case In Light

Of Lapse Of Appropriations” (Document No. 10) is GRANTED.

          IT IS FURTHER ORDERED that Defendant shall file an Answer, or otherwise respond

to Plaintiff’s Complaint, within fourteen (14) days of funding being restored to the Department

of Justice.

                                        Signed: January 3, 2019
